Title: To George Washington from the United States Circuit Court Judges for Pennsylvania, 18 April 1792
From: United States Circuit Court Judges for Pennsylvania
To: Washington, George



Sir.
Philadelphia, the 18th April, 1792.

To you it officially belongs to “take care that the Laws” of the United States “be faithfully executed.” Before you, therefore, we think it our duty to lay the sentiments, which, on a late painful

occasion, governed us with regard to an Act passed by the Legilature of the Union.
The People of the United States have vested in Congress all legislative Powers “granted in the constitution.”
They have vested in one supreme Court and in such Inferior Courts as the Congress shall establish “the judicial Power of the United States.”
It is worthy of remark, that, in Congress, the whole legislative Power of the United States is not vested. An important part of that power was exercised by the People themselves, when they “ordained and established the Constitution.”
“This Constitution” is “the supreme Law of the Land.”
This Supreme Law “all judicial Officers of the United States are bound by oath, or affirmation, to support.”
It is a Principle important to Freedom, that, in Government, the judicial should be distinct from, and independent of the legislative Department.
To this important Principle the people of the United States, in forming their Constitution, have manifested the highest Regard.
They have placed their judicial Power, not in Congress, but in “Courts.” They have ordained that the “Judges” of those Courts “shall hold their Offices during good Behaviour,” and that, “during their continuance in Office, their Salaries shall not be diminished.”
Congress have lately passed an Act “to regulate,” among other Things, “the claims to invalid Pensions.”
Upon due consideration, we have been unanimously of opinion, that, under this act, the Circuit Court held for the Pennsylvania District could not proceed.
1. Because the Business directed by this act is not of a judicial nature: It forms no Part of the Power vested, by the Constitution, in the Courts of the United States. The Circuit Court must, consequently, have proceeded without constitutional authority.
2. Because, if, upon that Business, the Court had proceeded, its Judgments—for its Opinions are its Judgments—might, under the same Act, have been revised and controuled by the Legislature and by an Officer in the executive Department. Such revision and controul we deemed radically inconsistent with the Independence of that judicial Power, which is vested in the Courts, and consequently, with that important Principle which is so strictly observed by the Constitution of the United States.

These, Sir, are the Reasons of our conduct. Be assured, that though it became necessary it was far from being pleasant. To be obliged to act contrary either to the obvious Directions of Congress or to a constitutional Principle, in our Judgment equally obvious, excited Feelings in us, which we hope never to experience again. We have the Honour to be, with the most perfect consideration and Respect, Sir, Your most obedient and very humble Servants,

James Wilson
John Blair
Richard Peters

